DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed October 6, 2020 are acknowledged.
Examiner acknowledges amended claims 1 and 6.
Examiner acknowledges cancelled claims 3 and 7-13.
The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Nakaishi et al., WO2016/017553, as evidenced by the Material Data Sheet of Toho Tenax IMS60 is overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
are formed on one or both surfaces of the fiber layer or if the conductive parts are disposed on one or both surfaces of the fiber layer.  It is unclear if the fiber layer or matrix includes conductive parts/materials within the fiber layer or matrix forming conductive parts on one or both surfaces of the fiber layer OR if the conductive parts are disposed on one or both surfaces of the fiber layer.  For purposes of examination, Examiner is interpreting the claim to refer to conductive parts/materials within the fiber layer or matrix forming conductive parts on one or both surfaces of the fiber layer.

	Claims 1 and 6 are rendered indefinite because it is unclear if Equation (1) includes scientific units to satisfy the equation.  The thickness of the fiber layer is represented in centimeters (cm).  The volume resistivity of the fiber layer is represented in Ωcm.  The average interval of the conductive parts disposed on the surface of the fiber layer is represented by centimeters (cm).


    PNG
    media_image1.png
    32
    805
    media_image1.png
    Greyscale

So, cm/Ωcm X 1/cm x 100 would yield units 1/Ωcm.

	Claim 5 recites the limitation "conductive B" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaishi et al., WO2016/017553.
	Regarding claims 1 and 6, Example 12 of Nakaishi discloses a primary prepreg having a conductive material paste on one surface wherein the paste is disposed in a lattice state of dots at intervals of 5 mm [0.5 cm] in the width direction.  Paragraph 0201 discloses that a primary prepreg comprising a conductive fiber base material having a resin impregnated on both sides.  Paragraph 0038 discloses that the conductive can include carbon fiber.  Paragraph 0041-0042 disclose that the conductive fiber is a sheet-like conductive fiber base having a thickness ranging from 0.01- 3mm.  Paragraph 0086 discloses that the conductive material having a volume resistivity ranging from 100 to 10-9 Ω cm.  Paragraph 0088 discloses that conductive material can be a carbon material.  Carbon fiber is a carbon material.
	Nakaishi discloses that the fiber layer has a thickness (t) ranging from 0.01- 3mm [0.001 – 0.3 cm] [0042].  Paragraph 0086 discloses that the conductive material having a volume resistivity ranging from 100 to 10-9 Ω cm.  Paragraph 0088 discloses that conductive material can be a carbon material.  Example 12 of Nakaishi discloses a primary prepreg having a conductive material paste on one surface wherein the paste is disposed in a lattice state of dots at intervals of 5 mm [0.5 cm] in the width direction.  Nakaishi encompasses the claimed ranges to satisfy Equation 1.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Regarding claim 2, paragraph 0086 discloses that the conductive material having a volume resistivity ranging from 100 to 10-9 Ω cm.  Paragraph 0088 discloses that conductive material can be a carbon material.  Carbon fiber is a carbon material.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Regarding claim 4, Paragraph 0201 discloses that a primary prepreg comprising a conductive fiber base material having a resin impregnated on both sides.  Paragraph 0038 discloses that the conductive can include carbon fiber.  Paragraph 0025 discloses a conductive material dispersed in resin wherein the resin is on both sides of the conductive fiber base material.

Response to Arguments
Applicant's arguments filed October 6, 2020 have been fully considered but they are not persuasive. Applicant argues that the volume resistivity and thickness of the fiber layer are not disclosed in Nakaishi.  Paragraph 0042 of Nakaishi discloses that the conductive fiber base material has a thickness ranging from 0.01 to 3 mm [0.001-.3 cm].  Paragraph 0088 discloses that a carbon material is a conductive material.  Paragraph 0086 discloses that the conductive material has a volume resistivity ranging from100 to 10-9 Ω cm.
Additionally, Applicant argues that Naikaishi does not meet Equation (1) of present claims 1 and 6.  Applicant’s Equation (1) recites

 
    PNG
    media_image1.png
    32
    805
    media_image1.png
    Greyscale

wherein t is the thickness of the fiber layer; 
    PNG
    media_image2.png
    43
    28
    media_image2.png
    Greyscale
 is the volume resistivity of the fiber layer; and L is the average interval of the conductive parts disposed on the surface of the fiber layer.  Nakaishi discloses a thickness ranging from 0.01 to 3 mm [0.001-.3 cm]; a volume resistivity ranging from 100 to 10-9 Ω cm; and an interval of conductive parts on the fiber surface of 0.5 cm.  Nakaishi discloses ranges of the (t), 
    PNG
    media_image2.png
    43
    28
    media_image2.png
    Greyscale
 and L that are encompassed by the ranges of the present claims that satisfies Applicant’s equation 1.  For instance, with (t) being 0.3 cm, 
    PNG
    media_image2.png
    43
    28
    media_image2.png
    Greyscale
 being 10-9 and L being 0.5 cm Nakaishi satisfies Equation (1).  
Applicant’s arguments are not persuasive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786